
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

        Grant No.:            


REGAL ENTERTAINMENT GROUP
2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT


        Regal Entertainment Group, a Delaware corporation (the "Company"),
hereby grants its shares of class A common stock, $.001 par value, (the "Common
Stock") to the Grantee named below, subject to the vesting conditions set forth
in the attachment. Additional terms and conditions of the grant are set forth in
this cover sheet, in the attachment, and in the Company's 2002 Stock Incentive
Plan (the "Plan").

Grant Date:                        , 200            

Name of Grantee:

Grantee's Social Security Number:            -            -            

Number of Shares of Common Stock Covered by Grant:            

Purchase Price per Share of Common Stock: $            .            

        By signing this cover sheet, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this Agreement
should appear to be inconsistent.

Grantee:                

--------------------------------------------------------------------------------

(Signature)    
Company:
 
 
 
 
 
     

--------------------------------------------------------------------------------

(Signature)    
 
 
Title:
 
 
 
         

--------------------------------------------------------------------------------

   

Attachment

This is not a stock certificate or a negotiable instrument.

--------------------------------------------------------------------------------



REGAL ENTERTAINMENT GROUP

2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Restricted Stock/Nontransferability   This grant is an award of Common Stock in
the number of shares set forth on the cover sheet, at the Purchase Price set
forth on the cover sheet, and subject to the vesting conditions described below
("Restricted Stock"). The Purchase Price for the Restricted Stock is deemed paid
by your services to the Company. To the extent not yet vested, your Restricted
Stock may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the Restricted Stock be made subject to
execution, attachment or similar process.
Issuance and Vesting
 
The Company will issue your Restricted Stock in your name as of the Grant Date.
 
 
Except as otherwise set forth below, your right to the Common Stock under this
Restricted Stock grant vests as to 100% of the total number of shares covered by
this grant, as shown on the cover sheet, on the fourth anniversary of the Grant
Date, provided you then continue in service (the "Vesting Date"). If the Vesting
Date would otherwise occur during a period in which you are: (a) subject to a
lock-up agreement restricting your ability to sell shares of Stock in the open
market or (b) restricted from selling shares of Stock in the open market because
you are not then eligible to sell under the Company's insider trading or similar
plan as then in effect (whether because a trading window is not open or you are
otherwise restricted from trading), the Vesting Date will be delayed until the
first date on which you are no longer prohibited from selling shares of Stock
due to a lock-up agreement or insider trading plan restriction; provided,
however, you shall not be deemed to be restricted pursuant to subparagraph
(b) above if you have established a valid and enforceable 10b5-1 trading plan
with respect to the Common Stock covered by this grant that is in effect as of
the Vesting Date. You cannot vest in more than the number of shares covered by
this grant. No shares will vest after your service has terminated for any
reason.
Termination on Death, Disability or Retirement
 
Your right to the Common Stock under this Restricted Stock grant vests as to
100% of the total number of shares covered by this grant, as shown on the cover
sheet, if you terminate your service due to death, Disability or Retirement.
Termination without Cause
 
If the Company terminates your service without Cause prior to your Vesting Date,
your right to the Common Stock under this Restricted Stock grant vests as to
one-fourth (1/4) of the total number of Shares covered by this grant, as shown
on the cover sheet, for each of the anniversaries of the Grant Date that you
remained in service prior to the Company's termination of your service without
Cause.      

2

--------------------------------------------------------------------------------




Forfeiture of Unvested Common Stock
 
In the event that your service terminates for any reason other than due to
death, Disability or Retirement or by the Company without Cause, you will
forfeit to the Company all of the shares of Common Stock subject to this grant
that have not yet vested.
Book Entry Restrictions/Escrow
 
The Restricted Stock may be issued in book entry form. If so, the Company shall
cause the transfer agent for the shares of Common Stock to make a book entry
record showing ownership for the shares of Restricted Stock in your name subject
to the terms and conditions of this Agreement. You shall be issued an account
statement acknowledging your ownership of the shares of Restricted Stock.
 
 
If certificates are issued evidencing the shares of Restricted Stock, the
certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of shares of Stock
delivered in escrow to the Secretary of the Company.
 
 
As your interest in the shares vests, as described above, the certificates for
such vested shares shall be released from escrow and delivered to you, at your
request, within 30 days of their vesting.
Withholding Taxes
 
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any affiliate.
Section 83(b) Election
 
If you file an election with respect to the shares of Common Stock covered by
this grant under Section 83(b) of the Internal Revenue Code with the Internal
Revenue Service, you will immediately forfeit to the Company all of the shares
of Common Stock subject to this grant.
Retention Rights
 
This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or affiliates) in any capacity. The Company (and any
parent, Subsidiaries or affiliates) reserves the right to terminate your service
at any time and for any reason.      


3

--------------------------------------------------------------------------------




Shareholder Rights
 
You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends or other rights if the applicable record
date occurs before your stock certificate is issued.
Adjustments
 
In the event of any stock dividend, stock split or other change in the corporate
structure affecting the Common Stock, the number or kind of shares covered by
this grant may be adjusted pursuant to the Plan. Your Restricted Stock shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.
Legends
 
All certificates representing the Common Stock issued in connection with this
grant shall, where applicable, have endorsed thereon the following legends:
 
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE."
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
Market Stand-Off
 
In connection with any underwritten public offering by the Company (the
"Registrant") of the Registrant's securities pursuant to an effective
registration statement filed under the Securities Act of 1933 for such period as
the underwriters may request (such period not to exceed 180 days following the
date of the applicable offering), you shall not, directly or indirectly, sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, loan, hypothecate, pledge, offer, grant or dispose of
or transfer, or agree to engage in any of the foregoing transactions with
respect to, any shares of capital stock of the Company covered by this grant
without the prior written consent of the underwriters of such public offering.
The Plan
 
The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.      

4

--------------------------------------------------------------------------------




 
 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
Data Privacy
 
In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
 
By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.
Consent to Electronic Delivery
 
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company's annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact            at            to request paper copies of these
documents.
Stock Ownership Guidelines
 
Your right to sell, exchange, transfer, gift, pledge, alienate or otherwise
dispose of the vested shares of Common Stock awarded to you pursuant to this
Agreement is subject to your compliance with the stock ownership guidelines
("Stock Ownership Guidelines") that the Company has adopted as of the Grant
Date. A copy of the Stock Ownership Guidelines has been delivered to you
together with this Agreement. The Company shall have the right to enforce the
Stock Ownership Guidelines through the use of an escrow arrangement or through
restrictions communicated to the Company's transfer agent limiting transfers of
your shares of Common Stock. This provision is not intended to prohibit you from
exercising your previously granted stock options or disposing of the shares of
Common Stock acquired upon exercise of such options.

        By signing the cover sheet of this Agreement, you agree to all of the
terms and conditions described above and in the Plan.

5

--------------------------------------------------------------------------------



EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

        FOR VALUE RECEIVED,                        sells, assigns and transfers
to Regal Entertainment Group, a Delaware corporation (the
"Company"),                         (                        ) shares of the
Company's class A common stock represented by Certificate No.     and does
hereby irrevocably constitute and appoint                        to transfer the
said common stock on the books of the Company with full power of substitution in
the premises.

        Dated:                        , 200            

   

--------------------------------------------------------------------------------

Print Name
 
 


--------------------------------------------------------------------------------

Signature

Spouse Consent (if applicable)

                                (Purchaser's spouse) indicates by the execution
of this Assignment his or her consent to be bound by the terms herein as to his
or her interests, whether as community property or otherwise, if any, in the
shares of class A common stock of the Company.

   

--------------------------------------------------------------------------------

Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CAUSE THE FORFEITURE
OF YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF PURCHASER.

6

--------------------------------------------------------------------------------





QuickLinks


REGAL ENTERTAINMENT GROUP 2002 STOCK INCENTIVE PLAN RESTRICTED STOCK AGREEMENT
